Title: From John Adams to the President of Congress, No. 55, 29 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 29 April 1780. RC (PCC, No. 84, II, f. 3–5). LbC in John Thaxter’s hand (Adams Papers); marked: “55.” printed:Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:640–642.
     In this letter, received by Congress on 19 Feb. 1781, John Adams provided information that had appeared in London newspapers between 11 and 18 April. He included the names of the newly appointed commander and principal officers of the channel fleet and summarized reports from Portsmouth regarding mutinies by the crews of the Invincible and Resolution over pay. Both vessels were part of the Rear Adm. Thomas Graves’ fleet that was intended to intercept the French fleet under Ternay (see Thomas Digges’ letter of 14 April, and note 5, above). Adams quoted from resolutions opposing the war in America adopted on 14 April by a meeting of “the freeholders of the county of Surry” (see Edmund Jenings’ letter of 24 April, and note 3, above). In a postscript, not printed by Wharton, Adams quoted from resolutions adopted by the County of Hertford on 17 April to the effect that the war in America, “by obliging Us to carry all our Forces to that Quarter puts us out of a Condition to resist with Vigour, As We might otherwise do, the united Efforts of France and Spain while the Said War produces no other Effect upon the Americans than to add to the Enmity, which has but too long subsisted between Us: an Enmity, of which We have felt, the fatal Effects, and which by putting an obstacle to our Union, threatens England, with a Ruin as compleat as it is inevitable.”
    